UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Calvin B. Taylor Bankshares, Inc. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date filed: CALVIN B. TAYLOR BANKSHARES, INC. P. O. Box 5, 24 North Main Street, Berlin, Maryland 21811 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To the Stockholders of Calvin B. Taylor Bankshares, Inc.: The Annual Meeting of Stockholders of Calvin B. Taylor Bankshares, Inc. (the “Company”) will be held at 24 North Main Street, Berlin, Maryland 21811, on Wednesday, May 8, 2013, at 2:00 p.m., local time, for the following purposes: 1. To elect the Directors of the Company, who shall serve for a one-year term, and until their respective successors are elected and have qualified; 2. To ratify the appointment of Rowles & Company, LLP as the independent auditors for Calvin B. Taylor Bankshares, Inc., and Calvin B. Taylor Banking Company of Berlin, Maryland for the fiscal year ending December 31, 2013; 3. To have an advisory vote on executive compensation; and 4. To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. This Notice is accompanied by a copy of the Company’s Annual Report and a Proxy Statement providing a detailed description of the items to be voted on at the Meeting. The Board of Directors has carefully reviewed and considered the proposals for election, and recommends the Stockholders of the Company TO APPROVE, RATIFY AND CONFIRM the items contained in the Proxy Statement. Only Stockholders of record at the close of business on March 1, 2013, are entitled to notice of and to vote at the annual meeting or any adjournment thereof.Your vote on these matters is very important. We urge you to carefully review the enclosed materials and return your Proxy promptly. You are cordially invited to attend this meeting in person.Whether or not you plan to attend the meeting, please sign and promptly return the Proxy in the enclosed postage paid envelope.If you attend the meeting, you may vote in person if you so desire, even though you have previously returned your Proxy. Sincerely, /s/ Reese F. Cropper, Jr. /s/ Raymond M. Thompson Reese F. Cropper, Jr. Raymond M. Thompson Chairman of the Board of Directors President and Chief Executive Officer Berlin, Maryland March 18, 2013 CALVIN B. TAYLOR BANKSHARES, INC. P. O. Box 5, 24 North Main Street, Berlin, Maryland 21811 PROXY THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned stockholder(s) hereby appoints Reese F. Cropper, Jr., Raymond M. Thompson, and William H. Mitchell, and each of them, proxies, with the powers that the undersigned would possess if personally present, and with the full power of substitution (substitution name, if any), to vote all shares of the undersigned in Calvin B. Taylor Bankshares, Inc. at the annual meeting of stockholders to be held on Wednesday, May 8, 2013, at 2:00 p.m., and at any and all adjournments and postponements thereof, upon all subjects that may properly come before the meeting, including matters described in the proxy statement furnished herewith, subject to any directions indicated below. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR ALL NOMINEES, FOR THE RATIFICATION OF AUDITORS, AND FOR APPROVAL OF THE COMPENSATION OF EXECUTIVE OFFICERS AS NAMED IN THE ACCOMPANYING PROXY STATEMENT. 1. Election of the following nominees as Directors: James R. Bergey, Jr. Charlotte K. Cathell Hale Harrison Joseph E. Moore John H. Burbage, Jr Reese F. Cropper, Jr. Gerald T. Mason Louis H. Taylor Todd E. Burbage Reese F. Cropper, III William H. Mitchell Raymond M. Thompson To vote your shares for all nominees, mark the "For" space with an "X".To vote against all nominees, mark the "Against" space with an "X".If you do not wish your shares voted "For" a particular nominee, mark the "For All Except" space with an "X", and strike the name(s) above by drawing a line through the name(s) of each nominee you do not wish to vote for. FOR AGAINST FOR ALL EXCEPT 2. Ratification of Rowles & Company, LLP, as independent auditors: More information about this question can be found in the Proxy Statement in the section titled “Ratification of Appointment of Independent Auditors.”Please mark your vote with an "X" in the appropriate space below. FOR AGAINST ABSTAIN 3. Advisory vote on executive compensation: More information about this question can be found in the Proxy Statement in the section titled “Compensation Policies and Practices.”Please mark your vote with an "X" in the appropriate space below. FOR AGAINST ABSTAIN 4. At their discretion, to vote upon such matters as may properly come before the Annual Meeting. IMPORTANT NOTICE: This PROXY should be signed by all owners of this stock. Stockholder sign above line and date Date Co-stockholder sign above line and date Date CALVIN B. TAYLOR BANKSHARES, INC. P. O. Box 5, 24 North Main Street, Berlin, Maryland 21811 PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON MAY 8, 2013 This proxy statement is furnished to the stockholders of Calvin B. Taylor Bankshares, Inc. (the “Company”) in connection with the solicitation of proxies by the Board of Directors of the Company, to be voted at the Annual Meeting of Stockholders.The Annual Meeting of Stockholders will be held on Wednesday, May 8, 2013 at 2:00 p.m. local time and at any adjournment or postponement thereof, for the purposes set forth in this Proxy Statement.The meeting will be held at the principal Executive Office of the Company at 24 North Main Street, Berlin, Maryland 21811.This Proxy Statement and the accompanying Proxy were first mailed to the stockholders on or about April 5, 2013. VOTING AND REVOCABILITY OF PROXY APPOINTMENTS The Company has fixed March 1, 2013, as the record date (the “Record Date”) for determining the stockholders entitled to receive notice of and to vote at the Annual Meeting.The Company’s only stock is its Common Stock, par value $1.00 per share.At the close of business on the Record Date, there were outstanding and entitled to vote 2,969,776 shares of Common Stock of the Company, with each share being entitled to one vote. There are no cumulative voting rights.A majority of the outstanding shares of Common Stock represented at the Meeting, in person or by proxy, will constitute a quorum. All proxies will be voted in accordance with the instructions contained in the proxies.If no choice is specified, proxies will be voted “FOR” the election to the Board of Directors of all nominees listed below under “ELECTION OF DIRECTORS,” “FOR” the ratification of the appointment of Rowles and Company, LLP, as independent auditors for the Company for the fiscal year ending December 31, 2013, “FOR” the approval of compensation of executive officers, and at the proxy holder’s discretion, on any other matter that may properly come before the Meeting.Any stockholder may revoke a proxy given pursuant to this solicitation prior to the Meeting by delivering an instrument revoking it, or by delivering a duly executed proxy bearing a later date, to William H. Mitchell, Vice President and Treasurer of the Company.A stockholder may elect to attend the meeting and vote in person even if he or she has a proxy outstanding. Stockholders whose shares are held in brokerage accounts will have the option to submit their proxies or voting instructions electronically through the Internet or by telephone.Stockholders should check the voting form or instructions provided by their brokerage to see which options are available.Stockholders submitting proxies or voting instructions electronically should understand that there may be costs associated with electronic access that would be borne by the stockholder, such as usage fees from Internet access providers and telephone companies.To revoke a proxy previously submitted electronically, a stockholder may submit a new proxy at a later date before the vote is taken at the Annual Meeting.In this case, the earlier proxy will be revoked and the proxy submitted later will be recorded. Brokers generally may not vote shares held by them in street name for customers.A broker that holds shares in street name for customers has authority to vote on “routine” items if it has transmitted proxy-soliciting materials to the beneficial owner but has not received instructions from that owner. The proposal to ratify the selection of the Company’s independent auditors is a “routine” item.Brokers that do not receive instructions may not, however, vote on executive compensation or the election of Directors. Thus, it is important that you cast your vote on executive compensation and for the election of Directors. Management of the Company is not aware of any other matter to be presented for action at the meeting other than those mentioned in the Notice of Annual Meeting of Stockholders and referred to in this Proxy Statement.If any other matters come before the meeting, it is the intention of the persons named in the enclosed Proxy to vote on such matters in accordance with their judgment. SOLICITATION This solicitation is made by the Company.The costs associated with preparing, printing, assembling, and mailing the proxy materials are borne by the Company.Out-of-pocket and clerical expenses incurred by brokerage houses and other custodians who transmit copies of the proxy materials to the beneficial owners of shares held as of the Record Date are reimbursable by the Company. 1 ELECTION OF DIRECTORS Article II of the Company’s Articles of Incorporation, and Section 2.03 of the Company’s Bylaws, as amended, provide that each member of the Company’s Board of Directors shall serve a one-year term.The entire Board of Directors is elected annually by vote of the Stockholders. It is the intention of the persons named as proxies in the accompanying Proxy to vote FOR the election of the nominees identified below to serve for a one-year term, expiring at the 2014 Annual Meeting of Stockholders.If any nominee is unable or fails to accept nomination or election, the persons named as proxies in the Proxy will vote for the election of remaining nominees and any substitute nominee(s) recommended by the Company’s Board of Directors. Directors are elected by a plurality of the votes cast at the meeting.Abstentions will not be considered to be either affirmative or negative votes. The table below provides information about the nominees and officers, including age, position with the Company, and position with Calvin B. Taylor Banking Company (the “Bank”).All of the nominees who are incumbent Directors of the Company and the Bank have current terms that expire in May 2013 upon election of their successors. Name Age Title or Position with the Company Title or Position with the Bank James R. Bergey, Jr. 58 Director, first elected 10/31/95 Director, first elected 02/02/94 John H. Burbage, Jr. 70 Director, first elected 10/31/95 Director, first elected 02/04/87 Todd E. Burbage 40 Director, first elected 05/17/06 Director, first elected 05/17/06 Charlotte K. Cathell 62 Director, first elected 05/17/06 Director, first elected 05/17/06 Reese F. Cropper, Jr. 71 Director, first elected 10/31/95 Director, first elected 03/06/74 Chairman of the Board Chairman of the Board Reese F. Cropper, III 52 Director, first elected 05/03/00 Director, first elected 05/03/00 Hale Harrison 65 Director, first elected 10/31/95 Director, first elected 01/08/75 Gerald T. Mason 65 Director, first elected 10/31/95 Director, first elected 02/02/94 William H. Mitchell 63 Director, first elected 05/05/99 Director, first elected 05/05/99 Vice President, Treasurer Executive Vice President, Chief Financial Officer Joseph E. Moore 70 Director, first elected 10/31/95 Director, first elected 11/03/76 Louis H. Taylor 52 Director, first elected 05/11/11 Director, first elected 05/11/11 Raymond M. Thompson 50 Director, first elected 05/08/02 Director, first elected 05/08/02 President, Chief Executive Officer President, Chief Executive Officer Mr. James R. Bergey, Jr. is a Certified Public Accountant and President of Bergey & Company, P.A., in Berlin, Maryland. He is a member of the Board of Directors of Atlantic General Hospital Corporation, the Waterman’s Trust and the Community Foundation of the Eastern Shore.Mr. Bergey serves as Treasurer of Atlantic General Hospital Corporation and Chairman of the Finance Committee of the Board of Directors. Mr. Bergey’s director qualifications include his tenure as a director of the Company and the Bank, lifelong residency in the Company’s service area, experience as owner of a locally based business, and professional expertise as a certified public accountant. Mr. John H. Burbage, Jr. is an owner of Mystic Harbour Development Co., Mystic Harbour Utility Co., and Bethany Land Co., and a partner in Bayside Realty, Burbage Properties, Blue Water Development Company, Sunset Bay, LLC, and Holiday House, LLC, Bethany Beach, Delaware.Mr. Burbage is a board member of Diakonia and currently serves as Chairman of the Board of Directors of Atlantic General Hospital. Mr. Burbage’s director qualifications include his tenure as a director of the Company and the Bank, lifelong residency in the Company’s service area, experience as owner of a locally based business, experience in real estate development, and knowledge of the local real estate market. 2 Mr. Todd E. Burbage is a builder, developer and owner of both commercial and residential projects in Maryland, Delaware, and Virginia, as well as Washington DC.He currently serves on the Board of Directors for The Community Foundation of the Eastern Shore, Peninsula Regional Medical Center Foundation, and Maryland Coastal Bays Program. Mr. Burbage’s director qualifications include his tenure as a director of the Company and the Bank, lifelong residency in the Company’s service area, experience as owner of a locally based business, experience in real estate development, and knowledge of the local real estate market. Ms. Charlotte K. Cathell was first elected the Register of Wills for Worcester County in 1998.She recently served as President of the Maryland Register of Wills Association for three years.She is a member of the Ocean Pines/Ocean City Kiwanis Club and the Worcester County Commission for Women.Ms. Cathell was a founder of Worcester County G.O.L.D. (Giving Other Lives Dignity), and served as President for ten years from 1997 to 2007, retiring in 2011.She currently serves as a member of the Delmarva Chicken Festival Executive Board. Ms. Cathell’s director qualifications include her tenure as a director of the Company and the Bank, lifelong residency in the Company’s service area, professional experience in state government, and participation and leadership in community-based organizations. Mr. Reese F. Cropper, Jr. was employed by the Bank from May 1962 through November 2011.Mr. Cropper continues to serve as Chairman of the Board of Directors of the Bank and the Company and as a member of the Executive Committee of the Bank.Mr. Cropper served as the Bank’s President from January 1974 to May 2002.He became President and Chief Executive Officer of the Company on October 31, 1995, serving in those capacities until May 2002, and December 31, 2005, respectively.Mr. Cropper was elected Chairman of the Board of Directors of the Bank and the Company in May 2002.He is a past President of the Maryland Bankers Association and he served a six-year term as a member of the Banking Board of the State of Maryland from 1983 to 1989.He is also a Director of Ocean City Golf and Yacht Club, partner in the Atlantic Hotel, Berlin, Maryland, and Holiday House, LLC, Bethany Beach, Delaware, and owns several rental properties in the Berlin-Ocean City area. Mr. Cropper is uniquely qualified for his position as Chairman of the Board of Directors of the Bank and the Company.He is a lifelong resident of the Company’s service area and was an employee of the Bank for almost 50 years.Mr. Cropper’s long tenure as senior officer of the Bank, coupled with his knowledge of the political environment in which the Company operates, bring great value and perspective to the Board. Mr. Reese F. Cropper, III is the owner of Insurance Management Group, Inc., an insurance agency.He is one of less than 100 agents nationally that holds the insurance designation of “Community Insurance Risk Management Specialist” (CIRMS) and he serves on the Maryland Chapter of Community Association’s Institute’s Legislative Action Committee.Mr. Cropper also serves on the Board of Trustees of Worcester Preparatory School, Berlin, Maryland, and is the Chairman of the Employee Pension Plan Committee for the Town of Ocean City, Maryland. Mr. Cropper’s director qualifications include his tenure as a director of the Company and the Bank, lifelong residency in the Company’s service area, experience as owner of a locally based business, and knowledge of insurance issues, coverage and products available to the Company and the Bank. Mr. Hale Harrison owns and operates Harrison Group Resort Hotels in Ocean City, Maryland.Mr. Harrison is a former councilman and secretary for the Town of Ocean City, Maryland and former Chairman of the Ocean City Planning and Zoning Commission.He is past Chairman of the Board of Directors and a member of the Finance Committee of Atlantic General Hospital. Mr. Harrison’s director qualifications include his tenure as a director of the Company and the Bank, lifelong residency in the Company’s service area, experience as owner of a locally based business, and knowledge of the hospitality industry on which the economy of the Company’s service area relies for employment and revenue generation. Mr. Gerald T. Mason is the Chief Administrative Officer for Worcester County Government and a member of the Tri-County Council for the Lower Eastern Shore.He serves on the Maryland Association of Counties Legislative Committee. Mr. Mason’s director qualifications include his tenure as a director of the Company and the Bank, lifelong residency in the Company’s service area, and experience in local and regional government. 3 Mr. William H. Mitchell has been employed by the Bank since June 1970 and was named as its Cashier in February 1986. He became Senior Vice President and Chief Financial Officer of the Bank in January 1999 and was named Executive Vice President in 2006.Mr. Mitchell was appointed Vice President of the Company in February 1999 and Treasurer in 2012.Mr. Mitchell is a member of the Berlin Lions Club and serves as a Trustee and the Treasurer of the Humphreys Foundation, Inc. Mr. Mitchell’s director qualifications include his tenure as a director of the Company and the Bank, lifelong residency in the Company’s service area, and his over 40 years of service to the Bank.Mr. Mitchell’s expertise in bank operations and stockholder relations are of particular value. Joseph E. Moore, Esq. is a partner in the law firm of Williams, Moore, Shockley & Harrison, LLP, with offices in Ocean City, Maryland and Ocean Pines, Maryland.Mr. Moore is a member of the Board of Trustees of the Worcester Preparatory School, in Berlin, Maryland.He is the Chairman of the Board of Zoning Appeals for the Town of Berlin, Maryland.Mr. Moore also serves on the Board of Directors of Chesapeake Utilities Corporation of Dover, Delaware, and is a member of its Compensation Committee and Governance Committee.Mr. Moore is a former member of the Board of Directors of the Nabb Center for Delmarva History & Culture at Salisbury University and a member of the Board of Directors of the Ocean City Lifesaving Museum.He is a former member of the Board of Trustees of the Maryland Historical Society.Mr. Moore presently serves as co-Chair of the First Appellate Circuit Character Committee of the Maryland State Board of Law Examiners, having been appointed to that position by the Maryland Court of Appeals.Mr. Moore is a fellow of the American College of Trial Lawyers. Mr. Moore’s director qualifications include his tenure as a director of the Company and the Bank, lifelong residency in the Company’s service area, experience as a partner in a locally based business, and knowledge of applicable law. Mr. Louis H. Taylor is the Assistant Superintendent for Administration of Worcester County Public Schools.He is a 28 year employee of the Worcester County Public School system, where he served as the principal of Stephen Decatur High School for 17 years.Mr. Taylor was the 1998-1999 Principal of the Year for the State of Maryland.Mr. Taylor serves as Vice-Chairman of the Board of Directors at Atlantic General Hospital and Chairman of the Board of Hudson Health Services.He is a director of the Community Foundation of the Eastern Shore and the Salisbury University Varsity Club.Mr. Taylor previously served on the Worcester County Local Management Board, 2003-2006, and the Worcester County Board of Zoning Appeals, 2006-2009.He is also co-owner of Bali Hi R.V. Park, Inc. Mr. Taylor’s director qualifications include lifelong residency in the Company’s service area, experience as owner of a locally based business, and participation and leadership in numerous community-based organizations. Mr. Raymond M. Thompson has been employed by the Bank since October 1997.Mr. Thompson served as Vice President of the Bank from January 1999 to his election as President in May 2002, and as Treasurer of the Company from February 2000 to his election as President in May 2002.He was appointed Chief Executive Officer of the Company and the Bank as of January 1, 2006.Mr. Thompson serves on the boards of the Maryland Bankers Association, Southern Eastern Shore Revolving Loan Fund, and the Maryland Financial Bank.He is a “Corporation Member” of Atlantic General Hospital.Mr. Thompson is a member and past Treasurer of the Berlin Lions Club. Mr. Thompson’s director qualifications include his tenure as a director of the Company and the Bank, coupled with his banking experience as described in the preceding paragraph.He is a lifelong resident of the Company’s service area and has a broad base of professional and personal associations in the community. The following Directors have family relationships:Reese F. Cropper, Jr. is the father of Reese F. Cropper, III and Joseph E. Moore is a cousin to the Croppers.John H. Burbage, Jr. is the father of Todd E. Burbage. None of the directors or officers of the Company or the Bank have been involved in any administrative proceedings or convicted of any crime. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE ELECTIONS OF THE NOMINEES NAMED ABOVE. 4 COMPENSATION POLICIES AND PRACTICES Overall Compensation Policies The Company has no employees.Compensation for various positions in the Bank is established with consideration to the competitive employment environment in the area for similar job positions.Individual employee qualifications including relevant experience and education are considered in determining compensation.Employees qualify for annual pay increases and bonuses based on their performance.All bonuses are discretionary and are approved by the Board of Directors. Relations with employees are considered to be good.Compensation policies and practices are designed in such a manner as to have a low likelihood of increasing the risk of causing a material adverse effect on the Bank or the Company. Director Compensation The table below presents a summary of the compensation paid to the non-employee directors in 2012.Non-employee directors of the Bank received a fee of $850 for each Board meeting attended and $850 for each of the Bank’s Executive Committee meetings attended.No fees are paid for attendance at meetings of audit, compensation, nominating or strategic planning committees.Directors are not compensated for attendance at meetings of the Company’s board.Total directors’ fees paid by the Bank for attendance at board meetings and Executive Committee meetings were $155,300 during 2012. Effective November 30, 2011, Reese F. Cropper, Jr. retired as an employee of the Bank.He remained Chairman of the Board of Directors of the Bank and the Company and was paid $159,000 in 2012 for those services.Mr. Cropper does not receive a fee for attendance at Board meetings or Executive Committee meetings. The Company does not provide any form of compensation to directors other than that which is disclosed in the following table. Fees Earned or All Other Total Name Paid in Cash Compensation Compensation James R. Bergey, Jr. $ $
